     Case: 1:18-cv-05587 Document #: 502 Filed: 08/29/19 Page 1 of 14 PageID #:7374




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,
                                                            Civil Action No. 18-cv-5587

Plaintiff,                                                  Hon. John Z. Lee

v.                                                          Magistrate Judge Young B. Kim

EQUITYBUILD, INC.,
EQUITYBUILD FINANCE, LLC,
JEROME H. COHEN, and
SHAUN D. COHEN, Defendants.
______________________________________/

                   OBJECTION OF LIBERTY EBCP, LLC TO
           MINUTE ENTRY DATED AUGUST 19, 2019 (R 483) REGARDING
           MOTION OF LIBERTY EBCP, LLC RELATED TO CREDIT BID
        PROCEDURES AND OBJECTION TO 24 HOUR CREDIT BID DEADLINE

         Liberty EBCP, LLC (“Liberty”), by its counsel, Jaffe, Raitt, Heuer & Weiss, P.C. files

this Objection of Liberty EBCP, LLC to Minute Entry Dated August 19, 2019 (R 483) Regarding

Motion of Liberty EBCP, LLC Related to Credit Bid Procedures and Objection to 24 Hour Credit

Bid Deadline (“Objection”), and in support thereof, states as follows:

                                      INTRODUCTION

         Liberty is seeking review of Magistrate Judge Young B. Kim’s Minute Entry, dated

August 19, 2019 (R 483) (the “August 19, 2019 Minute Entry”), granting in part and denying in

part, the Motion of Liberty EBCP, LLC Related to Credit Bid Procedures and Objection to 24

Hour Credit Bid Deadline (R 481) (“Liberty’s Credit Bid Modification Motion”). Liberty asserts

that the information requested in Liberty’s Credit Bid Modification Motion was reasonably

necessary to advance the sale and credit bid process and should be approved by this Court on the


                                                1
    Case: 1:18-cv-05587 Document #: 502 Filed: 08/29/19 Page 2 of 14 PageID #:7374




basis that its disclosure was contemplated by the parties or if necessary, should be required as a

modification to the proposed bidding procedures.

                                        BACKGROUND

        As this Court is aware, Liberty and the other institutional lenders have been at odds with

the Receiver over the right to credit bid and the timing for submission of credit bids related to the

sale of receivership properties. While Liberty reached a tentative agreement with the Receiver

confirming the right to credit bid, the specifics of the mechanics of credit bid submissions were

not fully set forth, even in Liberty’s interim resolution of the same with the Receiver (“Liberty’s

Interim Resolution”). Further, the other institutional lenders have not yet signed on to Liberty’s

Interim Resolution and have requested that they not be required to credit bid prior to their lien

positions having been verified. 1 The other lenders’ objection to Magistrate Judge Kim’s May 2,

2019 Order and May 22, 2019 Order is set for hearing before this Court on September 25, 2019.

Therefore the proposed bid procedures to be utilized by the Receiver are still subject to the final

review of this Court.

        Notwithstanding the lack of finality of the proposed bidding procedures, the Receiver has

proceeded to market various receivership properties for sale, subject to the liens of Liberty and

of the other institutional lenders, utilizing Liberty’s Interim Resolution as the gospel on how

credit bidding is to proceed. The Receiver notified Liberty and certain of the other institutional

lenders of the highest bids received on certain of the properties (the “August 14 Properties”), on

Thursday, August 15, 2019 and demanded that Liberty and the other institutional lenders deliver



1
  For a detailed discussion of the procedural history and status related to the credit bid procedure
litigation, see the Notification of Liberty EBCP, LLC Regarding Notification of Docket Entry (R
458) Setting Hearing on Pending Objections to May 2, 2019 and May 22, 2019 Orders (R 463)
(the “Liberty Notice”).
                                                  2
    Case: 1:18-cv-05587 Document #: 502 Filed: 08/29/19 Page 3 of 14 PageID #:7374




a notification within 24 hours (by end of day on Friday, August 16, 2019) whether they would

place a credit bid higher than that of the highest sealed bid received. No version of the proposed

bidding procedures, in any version (including the Liberty Interim Resolution), addressed the

timing for submission of credit bids. The deadline was self-created by the Receiver. Nor did the

Liberty Interim Resolution address a multitude of other issues, related to the information flow

which would pass between the Receiver, on the one hand, and Liberty and the other lenders, on

the other, related to the sale process and therefore, related and relevant to the credit bid process.2

        Certain of the other institution lenders filed their Emergency Motion for Extension of

Deadline to Submit Credit Bids Set by Receiver’s Real Estate Broker (R 478) late afternoon on

August 16, 2019, seeking an extension of the 24-hour deadline (the “Other Lenders’ Objection

to the 24-Hour Deadline”) and obtained a setting for the following Monday morning, August 19,

2019, before Magistrate Judge Kim.

        Liberty filed Liberty’s Credit Bid Modification Motion early on the morning of August

19, 2019, about two and a half hours prior to the scheduled setting on the Other Lenders’

Objection to the 24-Hour Deadline. Liberty set Liberty’s Credit Bid Modification Motion for

hearing on Thursday, August 22, 2019, a date on which Liberty and the other institutional lenders

were scheduled to, and in fact, appeared before Magistrate Judge Kim on another matter.

Liberty’s primary counsel chose this date, as Liberty’s primary counsel was out of the country

from August 17, 2019 through August 21, 2019 and could not personally attend the August 19,

2019 setting on the Other Lenders’ Objection to the 24-Hour Deadline. Further, Liberty’s local



2
 It is without dispute that none of the lenders, in any way, have waived their rights to object to
any proposed sale of assets by the Receiver. This was confirmed by Magistrate Judge Kim at the
August 19, 2019 setting. See the Transcript of the August 19, 2019 setting, Exhibit A attached
hereto, Pages 46, Line 25 and Page 47, Lines 1-4.
                                                   3
     Case: 1:18-cv-05587 Document #: 502 Filed: 08/29/19 Page 4 of 14 PageID #:7374




counsel’s office was effectively closed on August 19, 2019 due to the death of one of its partners.

Primary counsel for Liberty, however, made contact with Magistrate Judge Kim’s clerk and an

accommodation was made to permit Liberty’s primary counsel to listen in on the August 19, 2019

hearing on the Other Lenders’ Objection to the 24-Hour Deadline.

         On August 19, 2019, Magistrate Judge Kim heard argument on the Other Lenders’

Objection to the 24-Hour Deadline and then, although having announced at the commencement

of the hearing (at least as interpreted by Liberty’s counsel) that Liberty’s Credit Bid Modification

Motion would not be addressed at the August 19, 2019 hearing3, later requested that Liberty argue

Liberty’s Credit Bid Modification Motion, which it did. Liberty obviously felt disadvantaged by

the logistics imposed and also believes that Magistrate Judge Kim did not fully understand the

context of the relief sought in Liberty’s Credit Bid Modification Motion. Liberty is therefore

seeking a review of Liberty’s Credit Bid Modification Motion, pursuant to Fed. R. Civ. P. 72(b)

and 28 U.S.C. §636(b)(1).

                       LIBERTY’S CREDIT BID MODIFICATION MOTION

         The Liberty Interim Resolution was as follows:

         Special Rules Regarding Credit Bids: A lender claiming a secured interest in property
         subject to the Court’s approved bid process (a “Credit Bid Lender”) is advised that it will
         be required to pay, at closing, all closing costs approved by the Court, which may, subject
         to the Court’s ruling, include, but not be limited to, title insurance premiums, applicable
         transfer taxes, the survey invoice, property management fees accrued through the closing,
         due and unpaid real estate taxes, escrow fees, brokerage commissions, unpaid utilities, title
         commitment update fees, gap insurance premiums, State of Illinois policy fees, extended
         coverage premiums, the costs of closing protection coverage, all other expenses required to
         be paid by the Seller at closing, all amounts advanced for the benefit of the Property which
         are required to be reimbursed and/or any amount required to discharge any Receiver’s lien.
         Each Credit Bid Lender shall use the Purchase and Sale Agreement to convey its offer
         (modifying such form and/or adding one or more riders as to make clear the terms of
         the offer), and shall submit along with its offer an explanation regarding the
         computation of the alleged payoff amount as of the date of submission of the credit

3
    See Exhibit A, Page 4, Line 25 and Page 5, Lines 1-2.
                                                   4
  Case: 1:18-cv-05587 Document #: 502 Filed: 08/29/19 Page 5 of 14 PageID #:7374




       bid (specifically itemizing principal, contract interest, default rate interest, fees,
       penalties, or other charges) if the credit bid includes an amount other than a portion
       of the principal then due to the Credit Bid Lender. A Credit Bid Lender must provide
       its request to be informed of the highest bid and to participate as a Credit Bid Lender to
       Broker, no later than the date for offers set forth in Paragraph 2. By requesting such
       information, a Credit Bid Lender is not obligated to make a credit bid. If such request has
       been made, the Receiver and/or Broker will advise the Credit Bid Lender as to the
       amount of the highest offer received after completion of the process set forth in
       Paragraph 2. The Receiver will then allow the Credit Bid Lender to submit a credit
       bid, to Broker, which must be at least 2% higher than the highest offer the Receiver
       has received through the bid process. If a credit bid is submitted, the Receiver shall offer
       other bidders the opportunity to improve their bids, provided such new bids exceed the
       credit bid by at least 2%. The process will continue until either the Credit Bid Lender does
       not submit a credit bid above the highest offer received or another bidder does not outbid
       the highest credit bid. In the event that a Credit Bid Lender is selected as the winning
       bidder, the Credit Bid Lender will be required under certain circumstances established by
       the Receivership Court, as a condition of closing, to post an irrevocable letter of credit in
       the amount of the bid (minus any and all Court approved sale-related expenses) or such
       other amount as the Receivership Court shall determine, with time being of the essence.
       Additional details governing the terms and conditions of credit bids, including a
       good-faith estimate of the Seller's expenses at closing, will be made available by the
       Receiver upon request. A Credit Bid Lender shall not be required to acquire title to the
       property subject to the credit bid in its own name, but, instead, in its discretion, shall have
       the right to assign its right to title pursuant to the credit bid to a third party, related or
       unrelated, prior to or in conjunction with any closing.

Certain Lenders Submission in Furtherance of Their Consolidated Motion to Amend May 2, 2019

Memorandum and Order (R 430-1) (emphasis added).

      Relevant to this dispute, as highlighted above, the Liberty Interim Resolution contemplated

the following:

       a.        Any credit bid would have to be in the form of a full Purchase and Sale Agreement,

       modified to reflect the credit bid terms.

       b.        No time limit was specified for the submission of credit bids.

       c.        Delivery of a good-faith estimate of the Seller’s expenses at closing was a condition

       precedent to the submission of a credit bid (the “Good-Faith Estimate”).

       d.        Additional details governing the terms and conditions of credit bids will be made

       available by the Receiver upon request.
                                                   5
  Case: 1:18-cv-05587 Document #: 502 Filed: 08/29/19 Page 6 of 14 PageID #:7374




      Upon receipt of the 24-hour notification from the Receiver to submit its credit bids, Liberty

requested the following information from the Receiver:

      1. A copy of the winning bidder’s Asset Purchase Agreement, as to each of the August 14
         Properties. Liberty, if it places a credit bid, needs to know what it is bidding against and
         it needs to know the terms and conditions of the selected highest offer, in order to
         evaluate it as a stand-alone bid.

      2. The “additional details governing the terms and conditions of credit bids, including a
         good faith estimate of the Seller's expenses at closing” which, per the bidding procedures
         “will be made available by the Receiver upon request.”

      3. When and where was the sale of each of the August 14 Properties published?

      4. When and how were each of the August 14 Properties marketed—through what means
         and portals; were direct contacts made and if so, to who and in what way; were any
         targeted solicitations made, etc.?

      5. When did each of the means and portals for marketing go live or otherwise
         communicated?

      6. How many people visited the due diligence room as to each of the August 14 Properties?
         How many bidders conducted site visits as to each of the August 14 Properties?

      7. What offers were received on each of the August 14 Properties—who were the bidders
         and in what dollar amounts?

      8. How was the highest and best offer determined for each of the August 14 Properties?
         Did any of the August 14 Properties have a bid in dollar amount higher than the bid
         accepted? If so, what were the disqualifying terms of the higher offer?

      9. What efforts were made, if any, to circle back with other bidders, to top the selected
         bid? How did that process occur and when? Were all lower bidders given the chance to
         better their offers, after submission? If not, why not?

      10. What relationship, if any, do each of the proposed successful bidders have, if any, to a
          Receivership Defendant or one of the property management companies.

See email exchange between Liberty’s counsel and the Receiver’s counsel, attached hereto as

Exhibit B.




                                                 6
  Case: 1:18-cv-05587 Document #: 502 Filed: 08/29/19 Page 7 of 14 PageID #:7374




       The Receiver refused to provide any of the requested information, so Liberty took its

request to Magistrate Judge Kim, through the filing of Liberty’s Credit Bid Modification Motion.

As noted, Magistrate Judge Kim heard the arguments of Liberty, but summarily overruled them,

without explanation, other than to extend the deadline for the submission of credit bids until after

the Good-Faith Estimate was provided. See Exhibit A.

       Liberty’s request for information was consistent with, and not in contravention of the

Liberty Interim Resolution and, therefore, should be approved by this Court.

       As to item 1 of Liberty’s email, requiring that the Receiver share with Liberty the Purchase

and Sale Agreement of the highest bidder, against which Liberty was to place a credit bid, it was

assumed, now incorrectly, that the Purchase and Sale Agreement would be shared, to make sure

Liberty’s credit bid matched the terms of the otherwise highest offer, other than as to price. As

noted at oral argument on August 19, 2019, Liberty assumed it would be required to bid apples to

apples and not apples to oranges against an unknown Purchase and Sale Agreement. Liberty was

unaware of whether seller concessions were provided, how rent pro-rations were to be calculated

and whether other material terms not directly related to the gross dollar bid amount but impacting

the net proceeds to be received were contained in the highest sealed bid. Liberty committed to bid

two percent higher, if it was to credit bid, but the only variable was the two percent increment.

      Requiring Liberty to bid under a Purchase and Sale Agreement different from that of the

otherwise successful bidder was not contemplated. It had been assumed, incorrectly, that the

Receiver would be forthcoming with this basic information or that it would be provided as part of

the Liberty Interim Resolution, which required the Receiver to provide “additional details




                                                 7
    Case: 1:18-cv-05587 Document #: 502 Filed: 08/29/19 Page 8 of 14 PageID #:7374




governing the terms and conditions of credit bids.”4 Therefore, Liberty requested that it be

provided with the Purchase and Sale Agreement of the otherwise successful bidder, first to

understand the full financial details and closing adjustments of such an offer and if necessary, to

craft its credit bid Purchase and Sale Agreement to match that of the otherwise highest bidder.

Liberty is seeking this Court’s review of Magistrate Judge Kim’s denial of that request. To the

extent it is not a component of the “additional details governing the terms and conditions of credit

bids” Liberty is requesting that it be added to the bid procedures as condition precedent to the

delivery of a credit bid.

       As to item 2, requesting the Good-Faith Estimate of closing costs, as a condition precedent

to the placement of a credit bid, Magistrate Judge Kim granted that relief and therefore, no

objection is posed herein to that portion of Magistrate Judge Kim’s ruling.

       As to items 3-10, the Receiver’s sale process related to the August 14 Properties has been a

black box to Liberty and this Court. If exposure of the August 14 Properties to the marketplace

was exhausted, that is one thing. If not fully exposed, that is something else. What Liberty does

know is that the total marketing process was not more than four weeks and based on the rigidity

of the broker and property managers in permitting Liberty to engage in its site visits, Liberty can

only assume that other bidders were met with the same resistance.5 At face value, Liberty believes

that a not more than four week marketing process for distressed commercial real estate properties




4
  Liberty assumed such issues could be worked out on an informal basis, but this turned out not
to be the case.
5
  Liberty, based in California, was advised a given property would only be available for inspection
on a given date. One of the days was not available to Liberty and the structure would have required
Liberty to inspect the properties over a three-day period. Only after repeated email demands by
Liberty and a threat to bring the matter to the attention of this Court was the schedule modified to
accommodate Liberty’s unavailability on the specific Tuesday date.
                                                 8
    Case: 1:18-cv-05587 Document #: 502 Filed: 08/29/19 Page 9 of 14 PageID #:7374




could not have maximized the properties’ exposure to the marketplace. The Receiver believed

otherwise, in having recommended the bids received for acceptance.

       In evaluating whether to credit bid, it is material to Liberty to understand the actual

marketing process and amount of bidder interest in each of Liberty’s properties. By what means

were the properties marketed? Over what period of time? How many people accessed the due

diligence room on each property? How many people conducted site visits on a given property?

What offers were received on each of the August 14 Properties—who were the bidders and in what

dollar amounts? How was the highest and best offer determined for each of the properties? Did

any of the properties have a bid in a dollar amount higher than the bid accepted? If so, what were

the disqualifying terms of the higher offer? What efforts were made, if any, to circle back with

other bidders, to top the selected bid? How did that process occur and when? Were all lower

bidders given the chance to better their offers, after submission? If not, why not?            What

relationship, if any, do each of the proposed successful bidders have, if any, to a Receivership

Defendant or one of the property management companies?

       If 20 offers were received on a given property, that is different than a single offer having

been received, for example, from an insider property manager. 6 If the properties were marketed

for one week versus one year, that is a material fact.

       The concept of a credit bid is to ensure that a property is not sold for less than fair market

value. Morgan v. Bleiden, 107 F. 2d 133 (8th Cir. 1939) (the reason for the right to credit bid is to

protect “against the risk that [a lender’s] collateral will be sold at a depressed price.”)




6
 See the Objection of Liberty EBCP, LLC to Memorandum Opinion and Order Dated May 2, 2019
(R 359) and the Objection of Liberty EBCP, LLC to Memorandum Opinion and Order Dated May
22, 2019 (R 398), wherein Liberty describes in detail why insider property managers should not
be permitted to participate in the Receiver’s sale process.
                                                   9
 Case: 1:18-cv-05587 Document #: 502 Filed: 08/29/19 Page 10 of 14 PageID #:7374




      Each of the foregoing questions is directly relevant to Liberty’s credit bid determination.

Even if Liberty does not credit bid, each of the foregoing will also be directly relevant to the

Court’s determination of whether to accept the recommended bids of the Receiver. The goal is to

maximize the value of each property sold. To do so, disclosure of this material information is

needed by all parties and this Court.

      Liberty’s request for this information had never been addressed by the Court. In negotiating

the bid procedures, Liberty had requested the opportunity to review the bids and meet and confer

with the Receiver prior to the winning bids having been selected. As part of its compromise with

the Receiver, Liberty did not insist on this prior right to meet and confer, as logical and productive

as that would have been to the sale process (and which occurs regularly in the bankruptcy context).

However, Liberty in no way previously asserted or waived its right to review the winning bids, the

winning purchase agreements or any of the circumstances related to the solicitation and submission

of bids. Liberty knew that the full terms and conditions of each sale would be brought before the

Court for approval. What Liberty did not anticipate is that the Receiver would refuse to provide

that information, prior to setting a date for the receipt of credit bids. So this issue is ripe for

determination by this Court.

      Liberty believes that its request for information (items 3 through 10 of its email) falls within

the scope of the catch all contained in the Liberty Interim Resolution that “additional details

governing the terms and conditions of credit bids will be made available by the Receiver upon

request.” Liberty did not believe that it would be required to set forth in the bid procedures, chapter

and verse, every single disclosure related to the bid process on its properties or that the Receiver

would somehow deem that information proprietary, including the offer against which Liberty

would be required to credit bid. To the extent items 3 through 10 do not fit squarely within this



                                                  10
    Case: 1:18-cv-05587 Document #: 502 Filed: 08/29/19 Page 11 of 14 PageID #:7374




agreed upon catch all phrase, Liberty is requesting an amendment to the Liberty Interim

Resolution, to require the delivery of this information prior to Liberty being compelled to submit

a credit bid for a given property.

       Quite simply, Liberty should not be required to credit bid without knowing the extent of

market exposure to its properties. Liberty is in no way trying to delay its credit bid determination.

To the contrary, Liberty is trying to expedite its informed determination whether to credit bid,

which is directly tied to the extent to which Liberty’s properties were properly exposed to the

marketplace.

       It appears from Exhibit A that the sole basis for Magistrate Judge Kim’s refusal to address

items 3-10 was Magistrate Judge Kim’s decision to hold Liberty to the terms of the Liberty Interim

Resolution. See, Exhibit A, Pages 2-4.7 On Exhibit A, Page 46, Line 12, Liberty’s counsel

attempted to communicate to Magistrate Judge Kim that Liberty believed the requested

information fell within the scope of the phrase “additional details governing the terms and

conditions of credit bids will be made available by the Receiver upon request” or alternatively,

that the Liberty Interim Resolution be amended to include a requirement for the delivery of items

3-10. However, Liberty was cut off in being able to make that request.8

        Overall, this proceeding could use a bit of a secrecy reset. Despite the requirements of 28

U.S.C. §2001(a) and (b), which require either a public sale of property by a receiver on the

courthouse steps or a private sale, based on three appraisals, the Receiver has been permitted to

proceed under a third, statutorily unauthorized process, using sealed bids with no appraisal




7
  This reaction was a bit surprising, as it was Liberty who has been commended for successfully
negotiating the Liberty Interim Resolution with the Receiver.
8
  As noted, Liberty had no time to prepare for oral argument, was operating remotely out of the
country and did not have the benefit of being before the Court for the oral argument.
                                                 11
 Case: 1:18-cv-05587 Document #: 502 Filed: 08/29/19 Page 12 of 14 PageID #:7374




requirement or public sale process. Compounding the lack of openness of the process is the

permitted right of insider property managers, who control the site visit process and make

recommendations on capital expenditures (possibly on properties they intend to bid on), to place

bids on properties, apparently with no court restrictions whatsoever. If sales were to occur on the

courthouse steps, disclosure of competing bids would be for all to see, and credit bidders would

know what they are bidding against. Property managers, whose role is to maximize value, should

not, at the same time, be permitted to seek to profit individually by bidding, especially if they are

aware of a lack of competing interest in a given property. Therefore, it is based on the deviation

from the statutory requirements for receivership sales that the parties have been forced to craft

rules as they proceed through the process and request additional clarity, to assure that the process

is open and fair. Liberty and the other lenders requested, as part of the bid process, that the

Receiver meet and confer with them in evaluating the bids, as a check and balance on the sale

process and the property managers’ conduct. The Receiver refused. Now, neither the highest bid

nor the sale procedure history is proposed to be shared.

      The realization must be made that in order for there to be open and frank discussions among

Liberty, the other lenders and the Receiver, as has been recommended by the Court and requested

to no avail by Liberty and the other lenders, there must be an open sharing of information.

Requiring a secured lender to potentially credit bid against a single insider offer, without any

context relating to the overall marketing process or the terms of the offer is the antithesis of what

a federal court receivership sale process should require. Further, Liberty submits that if a

competing investor creditor made the same request of the Receiver, there would have been no

hesitation in providing the requested information.




                                                 12
 Case: 1:18-cv-05587 Document #: 502 Filed: 08/29/19 Page 13 of 14 PageID #:7374




      Nothing being requested by Liberty in items 3-10 is information that will not have to come

before the Court, at the time the Receiver seeks approval of the sale of a given property. Advancing

the timeline for the review of this information will only expedite the sale process and assist the

parties in hopefully reaching a resolution in making the credit bid determinations. A review of the

record in this case bears out that the bulk of the disputes have centered on a refusal of the Receiver

to share material information with the Liberty and the other lenders.

      Wherefore, Liberty requests that this Court grant the relief requested in Liberty’s Credit Bid

Modification Motion or such other relief as this Court deems equitable and just.



                                                        Respectfully Submitted,

                                                         /s/ Jay L. Welford
                                                         Jay L. Welford (P34471)
                                                         Jaffe, Raitt, Heuer & Weiss, P.C.
                                                         27777 Franklin Rd., Ste. 2500
                                                         Southfield, MI 48034
                                                         (248) 351-3000
                                                         jwelford@jaffelaw.com
                                                         Counsel for Liberty EBCP, LLC




  Date: August 29, 2019




                                                 13
 Case: 1:18-cv-05587 Document #: 502 Filed: 08/29/19 Page 14 of 14 PageID #:7374




                             CERTIFICATE OF SERVICE

        I hereby certify that on August 29, 2019, I provided service of the foregoing
Objection of Liberty EBCP, LLC to Minute Entry Dated August 19, 2019 (R 483) Regarding
Motion of Liberty EBCP, LLC Related to Credit Bid Procedures and Objection to 24 Hour
Credit Bid Deadline, via ECF filing to all counsel of record, and on August 30, 2019, via
electronic mail or U.S. mail to the following individuals and entities:

       Jerome and Patricia Cohen
       1050 8th Avenue N.
       Naples, FL 34102
       jerryc@reagan.com
       Defendant

       First Bank
       Client Contact Center
       600 James S. McDonnell Blvd.
       St. Louis, MO 63042



                                                     /s/ Jay L. Welford
                                                     Jay L. Welford (P34471)
                                                     Jaffe, Raitt, Heuer & Weiss, P.C.
                                                     27777 Franklin Rd., Ste. 2500
                                                     Southfield, MI 48034
                                                     (248) 351-3000
                                                     jwelford@jaffelaw.com
                                                     Counsel for Liberty EBCP, LLC




                                              14
